Citation Nr: 0920645	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-28 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability and, if so, whether service 
connection is warranted.

2.	Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1974 to November 
1978.

The matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a December 2004 rating decision of 
the RO in St. Petersburg, Florida, which declined to reopen 
the claim for service connection for hearing loss and denied 
service connection for tinnitus. 

In the claim submitted in September 2004, the appellant also 
sought service connection for a dental condition.  This issue 
was not addressed in the December 2004 rating decision and 
has not otherwise been adjudicated as of yet.  The Board 
refers this issue to the RO for appropriate action.

The reopened claim of service connection for a bilateral 
hearing loss disability and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.	The November 1993 rating decision denied the petition to 
reopen a claim of service connection for a bilateral hearing 
loss disability; the appellant did not file an appeal.

2.	Additional evidence received since the November 1993 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the appellant's 
claim of service connection for a bilateral hearing loss 
disability.  






CONCLUSIONS OF LAW

1.	The November 1993 rating decision, denying the claim of 
service connection for a bilateral hearing loss disability, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.	New and material evidence has been submitted for the claim 
of entitlement to service connection for a bilateral hearing 
loss disability; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the bilateral hearing loss claim, the 
petition to reopen has been granted, as discussed below.  
Accordingly, the Board finds that any error related to the 
VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Sanders v. Nicholson, 
487 F.3d 881 (2008).

II. New and Material Evidence

The appellant filed for service connection for bilateral 
hearing loss in January 1979.  The RO denied the claim in an 
October 1979 rating decision for lack of evidence of a 
current hearing loss disability.  The appellant was notified 
in an October 1979 letter.  He did not appeal the decision.  
Consequently, the decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).  The 
appellant sought to reopen his claim for service connection 
for bilateral hearing loss in October 1993.  In a November 
1993 rating decision, the RO found that no new and material 
evidence had been submitted, and therefore declined to reopen 
the claim.  The appellant did not appeal this decision and it 
became final.  See id.

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2008).  The new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Since the November 1993 decision was rendered, the appellant 
submitted a March 2005 VA outpatient treatment record showing 
that he currently has hearing loss which is severe enough to 
require hearing aids.  This record was not extant at the time 
of the prior final denial of his claim, and is new to the 
file.  Furthermore, it relates to an unestablished fact 
necessary to substantiate the claim, namely the existence of 
a current disability, and thereby raises a reasonable 
possibility of substantiating the claim.  Thus, the Board 
finds it constitutes new and material evidence.  See 
38 C.F.R. § 3.156(a).  The claim for service connection for a 
bilateral hearing loss disability is reopened.  38 U.S.C.A. 
§ 5108. 


ORDER

New and material evidence to reopen the claim of service 
connection for a bilateral hearing loss disability has been 
received; the appeal is granted to this extent only.  


REMAND

Because the claim of service connection for a bilateral 
hearing loss disability has been reopened with the submission 
of new and material evidence, additional assistance in 
developing evidence pertinent to the appellant's claim must 
be provided.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  Furthermore, the 
Board finds that additional development for the claim of 
service connection for tinnitus is also necessary. 

In his September 2004 claim form and July 2005 VA Form 9, the 
appellant requested the RO to obtain VA outpatient treatment 
records from the VA clinic in Jacksonville, Florida.  These 
records are not in the file, and there is no indication of 
any attempts to obtain these records.  It is the 
responsibility of VA to obtain the appellant's VA medical 
records.  38 C.F.R. § 3.159(c)(2)(3).  If after continued 
efforts to obtain these records, VA concludes that it is 
reasonably certain they do not exist or further efforts to 
obtain them would be futile, VA must provide the appellant 
with oral or written notice of this fact, and make a record 
of any oral notice conveyed to the appellant.  38 C.F.R. 
§ 3.159(e). 

A February 2005 VA treatment record shows that the 
appellant's hearing loss is severe enough to require hearing 
aids.  Thus, a VA audiological examination is needed to 
determine whether there is a current hearing loss disability, 
according to VA standards, and to determine the etiology of 
both the bilateral hearing loss and the tinnitus.  See 
38 C.F.R. § 3.159(c)(4).  The examiner should take into 
account any physical trauma suffered by the appellant as a 
boxer in the army, and any acoustic trauma suffered by the 
appellant as a TOW gunner and infantryman in the army. 

Accordingly, the case is REMANDED for the following actions: 

1.  The Agency of Original Jurisdiction 
(AOJ) should make and document every 
effort to obtain the appellant's VA and 
other medical records pertaining to 
examination and treatment for hearing loss 
and tinnitus. 

2.  Then, the AOJ should schedule the 
appellant for a VA audiological 
examination to assess the current nature 
and etiology of his bilateral hearing loss 
and tinnitus.  The entire claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
note in the examination report that the 
evidence in the claims file has been 
reviewed.  After reviewing the file, the 
examiner should render an opinion as to: 
(a) whether the appellant has a bilateral 
hearing loss disability and tinnitus; and 
if so, (b) whether these disabilities are 
at least as likely as not (i.e., to at 
least a 50:50 degree of probability) a 
result of active military service, 
including physical trauma from boxing and 
acoustic trauma from duties as a TOW 
gunner and infantryman, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  A 
complete rationale should be provided for 
any opinion given.

3.  After the above development is 
completed, the AOJ should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).






 Department of Veterans Affairs


